Citation Nr: 0519336	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  00-07 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to a compensable evaluation for the residuals 
of tonsillectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The veteran had active military service from January 1945 to 
July 1946, and from August 1950 to October 1951.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of an October 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which declined to reopen the veteran's 
claim of entitlement to service connection for a left knee 
disability and denied an increased rating for the residuals 
of tonsillectomy.  

When the case was before the Board in October 2003, the Board 
determined that new and material evidence had been submitted 
and reopened the veteran's claim for a left knee disability.  
Both issues listed above were then remanded for additional 
development.  The case was returned to the Board in July 2005 
for further appellate review.

The issue of entitlement to a compensable evaluation for the 
residuals of tonsillectomy is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the claim decided herein have been 
obtained.  

2.  The veteran's left knee disability is etiologically 
related to his active military service.




CONCLUSION OF LAW

A left knee disability was incurred in military service.   §§ 
1110, 1113, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.

As explained below, the Board has determined that the 
information and evidence currently of record are sufficient 
to substantiate the claim decided herein.  Therefore, no 
further development of this issue is required to comply with 
VCAA or the implementing regulations.  

Factual Background

Service medical records include and enlistment physical 
examination that noted scars on the veteran's knees.  The 
remainder of the service medical records for the veteran's 
first period of active service are negative for any 
diagnosis, complaint, or abnormal finding pertaining to his 
left knee.  

The veteran initially submitted a claim of entitlement to 
service connection in September 1949, indicating that he had 
a bad knee as a result of a twisting injury in February 1945.  
The claim was denied in March 1950.  

The records for the veteran's second period of service 
indicate include and enlistment physical examination 
reflecting the presence of scars on the veteran's knees.  
Other medical records reveal that an X-ray of his left knee 
was taken in February 1951, and that the impression was 
essentially negative.  The records do not indicate the reason 
for the X-ray.  On Separation examination in October 1951, 
the veteran's lower extremities were noted to be normal.

On VA examination in July 1952, the veteran reported that he 
had injured his left knee in 1945.  The diagnosis was 
internal derangement of the left knee.

Degenerative joint disease of the left knee was diagnosed by 
VA in May 1988.  An August 1988 VA treatment note reflects 
the veteran's report of an old injury, 40 years ago.  The 
diagnosis was questionable meniscal tear.

In an August 1997 statement, the veteran reported that he had 
injured his left knee during hand-to-hand combat training.  
He indicated that his left knee had swollen and that he had 
undergone heat treatment for the injury.  He also stated that 
he had subsequently been treated aboard his ship.  He stated 
that he did not disclose the injury on discharge examination 
in 1946 because he was anxious to be released.

An August 1997 private medical record reflects the veteran's 
complaint of left knee pain.  He reported that he had 
suffered from such pain for a long time.  The impression was 
synovitis, as well as chondromalacia or a degenerative tear 
of the medial meniscus.  In September 1997 clear fluid was 
aspirated from the veteran's left knee, and Celestone was 
injected.  

A December 1997 private MRI Report indicates a mild to severe 
degree of degenerative tear of the medial meniscus and 
degenerative joint disease with subchondral cyst.  The 
interpreter indicated that there was significant narrowing of 
the medial joint compartment.

A VA orthopedic examination was conducted in March 1998.  The 
veteran reported that he had injured his left knee in 1945 
while participating in martial arts training.  He indicated 
that he had undergone wrapping of the knee, as well as 
infrared treatments.  The impression was degenerative joint 
disease secondary to trauma incurred in the service, as 
related by the veteran.

The veteran testified before a hearing officer at the RO in 
June 2000.  He indicated that he injured his knee during 
basic training at Sampson Naval Training Camp.  He related 
that his knee swelled up and that he received treatment at 
the dispensary.  He stated that he had experienced problems 
with his knee since that time.  He testified that he had 
inquired about his knee during his second period of service, 
when he was in sickbay because of a skin problem.  The 
veteran's representative pointed out that an X-ray had been 
taken in February 1951.  The veteran indicated that at that 
time, surgery had been suggested.  

An August 2000 letter from a private orthopedist indicates 
the veteran's report of having been injured aboard a ship in 
February 1951.  The orthopedist related that the veteran 
complained of worsening of his left knee since that time.  He 
concluded that although 48 years was a long time, it was 
still possible that the inciting event was the veteran's 
service related injury, which could have damaged his meniscus 
or injured ligaments.  

A July 2001 VA X-ray report indicates slight medial joint 
space narrowing, with mild spurring from the tibial spines 
and about the medial joint space.  The impression was mild to 
moderate degenerative joint disease.

An October 2003 VA progress note indicates osteoarthritis at 
multiple sites, primarily the knee.

An August 2004 treatment note from the veteran's private 
orthopedist reflects the veteran's complaint of significant 
left knee pain.  

An additional VA orthopedic examination was carried out in 
January 2005.  The veteran reported having undergone 
arthroscopic surgery on his left knee in June 1999.  He 
indicated that he was injured in service twice, the first 
injury occurring during basic training in 1945.  He stated 
that the injury was treated on an outpatient basis with a 
splint and analgesics.  The veteran reported that the second 
injury occurred in February 1951, at which time he fell on 
his left knee aboard a ship.  The diagnosis was status post 
left knee injury, post-traumatic arthritis of the left knee, 
degenerative meniscal tissue and ligament of the left knee, 
secondary to injury.  The examiner opined that it was as 
likely as not that the veteran's current left knee disability 
was due to the reported left knee injuries.  He concluded 
that those traumas had given rise to degenerative disease.


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre- existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (2004).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

Having reviewed the evidence of record, the Board concludes 
that service connection is warranted for a left knee 
disability.  The record indicates that an 
X-ray was taken in February 1951, and the veteran has 
consistently reported that he fell on his knee at that time.  
Moreover, the veteran's private physician and the January 
2005 VA examiner have both opined that it is as likely as not 
that the veteran's left knee disability is related to his 
military service.  There being no evidence to the contrary, 
the Board accordingly concludes that service connection is in 
order for the veteran's left knee disability.


ORDER

Entitlement to service connection for a left knee disability 
is granted.

REMAND

The Board notes that the VCAA and implementing regulations 
are also applicable to the veteran's claim of entitlement to 
an increased rating for the residuals of a tonsillectomy.

At his January 2005 VA examination, the veteran complained of 
food becoming stuck in the tonsillar area.  An otolaryngology 
consultation was scheduled.  On otolaryngology examination in 
February 2005, the examiner diagnosed dysphasia.  He 
recommended a barium esophagram to ascertain the nature of 
the problem.  The veteran stated that he would return in two 
months for the appropriate examination, or sooner if problems 
arose.  The examiner did not indicate whether the dysphasia 
was etiologically related to the veteran's tonsillectomy.  
Accordingly, the Board concludes that an additional 
examination is necessary to address the etiology of any 
currently present throat disorders.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or private, which treated 
the veteran for any throat disorder since 
September 1997.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran is provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA otolaryngology 
examination to determine the nature and 
extent of the veteran's tonsillectomy 
residuals.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The physician should clearly 
identify all currently present disorders 
of the throat, to include the presence 
and/or absence of any hoarseness or 
inflammation of the vocal cords or mucus 
membrane, and the presence and/or absence 
of any thickening or nodules of the vocal 
cords.  With regard to each currently 
present disorder of the throat, the 
examiner should provide an opinion with 
respect to whether such disorder is 
etiologically related to the veteran's 
tonsillectomy.  The complete rationale 
for all opinions expressed should be 
clearly set forth in the examination 
report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


